Citation Nr: 0127274	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  00-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, presently evaluated as noncompensable.

2.  Entitlement to service connection for spinal stenosis as 
secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefit sought on appeal.  The 
veteran, who had active service from October 1944 to June 
1946, appealed that decision to the Board.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is currently 
productive of complaints of pain during weight-bearing 
activities alleviated by sitting, sensitivity to cold, 
burning and numbness in the feet, and discomfort that awakens 
him, severe difficulty walking on tiptoes and squatting, a 
sensation markedly reduced to light touch, and decreased 
proprioception in the feet.

2.  The veteran's flat foot disability led to the veteran 
walking with an imbalance, which at least as likely as not 
resulted in the veteran developing spinal stenosis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent rating for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991& Supp. 2001); 38 C.F.R. Part 4, in 
particular, § 4.71a, Diagnostic Code 5276 (2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  The veteran's spinal stenosis is proximately due to, or 
the result of, the service-connected flatfoot disability.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Pes Planus

The veteran contends that the symptoms of his service-
connected pes planus are of a severity warranting a 
compensable rating.  The law provides that disability 
evaluations are determined by the application of a schedule 
of ratings, which is in turn, based on the average impairment 
of earning capacity caused by a given disability.  See 
38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  In assessing a claim for a higher rating, the 
history of the disability should be considered.  See 
38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).

By a December 1999 rating decision, the RO continued a 
previous noncompensable evaluation of the veteran's bilateral 
pes planus, applying the criteria set forth in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  This code provides for a zero 
(0) percent evaluation for mild symptoms relieved by built-up 
shoe or arch support.  The code also provides for a 10 
percent evaluation for moderate bilateral acquired flatfoot 
manifested by evidence of a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achilles, 
pain on manipulation and use of the feet.  A 30 percent 
evaluation is assigned for severe bilateral flatfoot that is 
manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.

The evidence of record regarding the severity of the 
veteran's pes planus disability includes a June 1998 VA 
examination report which notes that the veteran wears regular 
shoes without inserts.  The report also indicates that the 
veteran's symptoms consist of experiencing pain in the heels 
of his feet, which increases with standing.  In addition, the 
veteran reported experiencing sensitivity to cold, burning 
and numbness in the feet, and discomfort that awakens him 
during the night.  The clinical examination revealed plus two 
patellar tendon reflexes, bilaterally, and plus one Achilles 
tendon reflex on the right, but a trace Achilles tendon 
reflex on the left.  Motor strength showed severe difficulty 
walking on tiptoes and difficulty squatting.  The veteran had 
five minus extensor hallicus longus bilaterally, and five 
minus plantar flexion bilaterally.  Sensation was markedly 
reduced to light touch, decreased proprioception in the feet, 
pes planus bilaterally with flexible forefoot and hind foot 
bilaterally.  The examiner diagnosed pes planus bilaterally 
and suspected poly peripheral neuropathy pending results of 
nerve conduction and electromyogram results.  

A May 1999 VA examination report, also noted that the veteran 
did not use corrective shoes or inserts and experienced pain 
in the heels of his feet.  This was exacerbated by standing 
and relieved by assuming a supine position.  The report 
reflected a history of bilateral heel pain which has 
increased over the years and now seems to radiate up into the 
veteran's back.  The veteran reports that he tried arch 
supports, magnetic inserts, and exercises without any notable 
beneficial effects.  The clinical examination showed a normal 
gait, no tenderness over the heel on palpation, no abnormal 
callus formation, positive hammer toe on the left second toe, 
but some bilateral foot pronation, the left slightly greater 
than the right.  The examiner diagnosed chronic and recurrent 
plantar fasciitis which is at least as likely as not related 
to the pes planus.

During the September 2001 Board hearing the veteran testified 
that he had tried supports and magnetic insoles, but did not 
observe any improvement.  The veteran indicated that he 
experienced tiredness in the feet which he associated with 
his circulation or nerves.  The veteran relates that when he 
lies down his feet go cold, but that the main problem is that 
weight-bearing causes unbearable tiredness.  He testified 
that weight-bearing activities are the problem and that just 
moving the feet does not cause pain.  

Having thoroughly reviewed the evidence of record, the Board 
finds that the veteran's pes planus more closely approximates 
the higher 10 percent rating under Diagnostic Code 5276, 
38 C.F.R. § 4.71a (2001).  The Board acknowledges that the 
examiners did not note a weight-bearing line over or medial 
to the great toe, or inward bowing of the tendo achillis.  
However, the veteran testified to experiencing pain-
described as unbearable tiredness-in the feet during weight-
bearing activities.  In addition, use of shoe inserts or 
insoles did not result in observable improvement in the 
symptoms of the veteran's flatfoot disability.  The Board is 
of the view that the veteran's symptoms are more severe than 
a noncompensable rating contemplates and more nearly 
approximate a 10 percent rating.

The Board has considered whether the criteria for a higher 30 
percent evaluation reserved for severe pes planus bilaterally 
are met, but finds that they are not.  In this regard, the 
Board notes that there is no objective evidence of record 
showing a marked deformity, pain on manipulation, or 
indication of swelling on use such as would satisfy the 
criteria for a 30 percent evaluation under Diagnostic Code 
5276.  Consequently, the Board finds that the veteran's pes 
planus disability more closely approximates the 10 percent 
rating.  

Additionally, the evidence does not reflect that the 
veteran's service-connected pes planus has adversely affected 
his employability beyond that contemplated in the VA Schedule 
for Rating Disabilities, which is premised on average 
impairments in earning capacity.  In other words, the Board 
does not find it impracticable to apply the regular schedular 
standards, and finds no basis to warrant consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
See Bagwell v. Brown,  9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


II.  Secondary Service Connection of Spinal Stenosis

The veteran also contends that his lower back pain, which has 
been diagnosed as spinal stenosis, is proximately due to, or 
the result of his service-connected flatfoot disability.  On 
this point, the law provides that service connection is 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if preexisting service, was aggravated by it.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Secondary service connection may also be granted 
for the degree of aggravation to a nonservice-connected 
disorder which is proximately due to, or the result of, a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The evidence of record pertinent to the veteran's back 
disorder also is found in the June 1998 VA examination 
report, which notes the veteran's complaints of severe back 
pain and left lower extremity pain, with associated weakness 
and atrophy of the distal left lower extremity.  The veteran 
reports having trouble walking for over half a year during 
which time he resorted to using crutches.  Thereafter, the 
veteran's lower extremity weakness improved.  The veteran was 
treated acutely in the emergency room for pain, but was not 
tested to rule out radiculopathy.  The veteran reports 
residual chronic back pain that is worse with lifting and 
standing and better with sitting.  The physical examination 
revealed an intact cervical and lumbar range of motion, with 
pain on extension and an equivocal back Phalen's.  The 
examiner diagnosed lumbosacral spine pain clinically, as well 
as, historically appearing to be secondary to a probable 
radicular back pain in 1996 which is consistent with pain and 
weakness in the left lower extremity, as well as in the back.  
The x-ray report reflected an impression of anterior loss of 
height of L3 and L4, probably due to old injury.  

Also included in the record is a VA Form 21-4142 reflecting 
the veteran having been treated by Donald R. Howells, D.C. in 
March 1999.  The remarks block of that form relates that 
arthritic spurring and severe degenerative disc disease at L2 
through S1 produced spinal stenosis and compression of the 
lumbosacral plexus with radiating neuropathy into the left 
leg.  Pes planus condition is noted to exist and produce a 
loss of strength and balance in both feet.  A hand-written 
note in the comment section of the form notes that the foot 
condition caused the patient to develop a back condition 
which causes severe pain.

The May 1999 VA examination report, relates a past medical 
history of diagnosed spinal stenosis with associated 
peripheral neuropathy tending to exacerbate his heel pain as 
the pain runs down from his back into his feet.  The report 
notes that the veteran complains of experiencing back pain 
with onset ten years ago.  A radiology report interpreting x-
rays taken during the veteran's March 1999 visit to the 
chiropractor, indicates an impression of moderate to severe 
degenerative changes of the lumbar spine which appear to be 
chronic in nature.  The VA examiner diagnosed spinal stenosis 
not related to pes planus and spinal stenosis most likely 
causing neuropathic symptoms and positive peripheral 
neuropathy. 

Additionally, associated with the claims folder is a July 
2001 progress note from a VA treating physician stating that, 
"there is a relationship and the flat foot condition was 
most likely a significant factor in his recurrent injuries to 
the back and lumbar discs.  These injuries then lead to the 
spinal stenosis."  

Having thoroughly reviewed the evidence of record, the Board 
finds that the veteran's spinal stenos is the result of, or 
proximately due to, his service-connected pes planus 
disability.  On this point, the Board finds support from the 
VA treating physician's strong, recent medical opinion that 
there is a connection.  The Board finds this opinion 
especially convincing given that it is from a treating 
physician who apparently examined the veteran and to whom the 
veteran's medical records were available.  Further, it did 
not escape the Board's notice that this physician was the 
medical director of the rehabilitation department, and as 
such must have considerable experience in evaluating such 
conditions.  The Board acknowledges that two VA examiner's 
opined to the contrary.  However, the Board finds more 
recent, July 2001 opinion of the medical director and 
treating physician more credible on the issue of the 
existence of a connection between the pes planus and the 
spinal stenosis.  As a result, the Board finds in favor of 
the veteran and grants entitlement to service connection for 
spinal stenosis as secondary to his service-connected pes 
planus. 

In reaching this decision, the Board has considered the 
requirements imposed by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000), as 
implemented by VA's newly promulgated regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Since this new law applies to all claims 
filed on or after the date of the Act (November 9, 2000), or 
filed before the date of enactment and not yet final as of 
that date, it applies to the present claim.  38 U.S.C.A. 
§ 5107 note (West Supp. 2001); see also Holliday v. Principi, 
14 Vet. App. 280 (2001).

The new law and regulations redefine the obligations of VA 
with respect to the duty to assist.  In particular, the 
changes require the RO to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim 
when the claimant has submitted a substantially complete 
application for benefits.  66 Fed. Reg. 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  In this regard, the RO notified the 
veteran as to what evidence was needed, the applicable rules 
and regulations, and the basis for the rating decision on 
these claims.  The Board is aware that there may be VA 
treatment notes underlying the July 2001 examiner's opinion.  
Similarly, there may be a record of the treatment underlying 
Dr. Howell's opinion.  However, given that the Board has 
found that these opinions are credible and in light of the 
Board's decision to grant the veteran's claims, the Board 
concludes that proceeding to an adjudication of the merits of 
this case without remand to the RO for consideration of the 
new law poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49, 747 (1992).



ORDER

A 10 percent rating for pes planus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Service connection for spinal stenosis as secondary to the 
service-connected pes planus is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 


